Citation Nr: 0312893	
Decision Date: 06/16/03    Archive Date: 06/24/03

DOCKET NO.  01-09 782A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Evaluation of post-traumatic stress disorder, currently rated 
as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from May 1959 to June 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
PTSD and assigned a 30 percent evaluation.  

In connection with this appeal, the veteran was afforded a 
travel board hearing before the undersigned Acting Veterans 
Law Judge December 2002.  A transcript of the hearing has 
been associated with the claims folder.  


FINDING OF FACT

PTSD is manifested by occupational and social impairment with 
reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria for an evaluation of 50 percent for PTSD have 
been met.  38 U.S.C.A. § 1155 (West 2000); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

On VA examination in July 2000, the examiner stated that the 
C-file had been reviewed.  The veteran complained of 
flashbacks and of frequent intrusive thoughts and 
recollections of combat experiences in Vietnam, about three 
to four times per day, and especially at night.  He stated 
that if he dwelled on Vietnam, he would have nightmares.  He 
was noted to have a tendency to isolate himself, and to avoid 
crowds, televisions shows, movies related to Vietnam, and 
fireworks displays.  He related that he had survivor's guilt.  
He complained of an inability to trust others.  He related 
that he had sleep disturbance.  He complained of being 
hypervigilant and indicated that he had a heightened startle 
response.  He stated he had an inability to concentrate.  He 
complained of feelings of rage, depression, and a loss of 
interest in pleasurable activities.  

On examination, his thought processes and thought content 
appeared to within normal limits.  He admitted to prior 
suicidal thoughts and ideations.  No current suicidal or 
homicidal thought, ideation, plan, or intent was noted.  The 
examiner noted that he appeared able to maintain minimal 
personal hygiene and other basic activities of daily living.  
He was fully oriented.  Long-term memory was intact.  Short-
term memory and concentration were noted to be impaired.  
Judgment was intact.  Speech was slow.  Mood was moderately 
depressed.  The examiner noted that sleep impairment appeared 
to be chronic in nature and currently controlled with 
medication.  

The examiner stated that PTSD symptoms appeared to be 
frequent and moderate in nature, with no real periods of 
remission during the previous 11 months noted.  The relevant 
diagnosis was PTSD, chronic, moderate.  The examiner assigned 
a GAF (global assessment of functioning) score of 60.  
Moderate social and occupational impairment due to PTSD was 
noted.  

In VA treatment records, dated in May 2000, the examiner 
noted that the veteran was casually dressed and groomed, 
cooperative, alert, and oriented times four.  The veteran 
reported that he did not have suicidal or homicidal plan or 
intent.  He related that he enjoyed woodworking.  He stated 
that he belonged to the Shiner Organization (Shiner clown) 
and enjoyed spending time working with children.  The records 
note that he kept himself involved at home and with his 
organization.  He stated that he felt comfortable socializing 
with people that he felt comfortable with.  A GAF of 45 score 
was assigned.  A June 2000 VA treatment record notes that he 
was having flashbacks, nightmares, depression, exaggerated 
startle response, sleep disturbance, emotional numbness, 
anger, guilt, low self esteem, difficulty in concentration, 
anxiety and frustration, fears, social isolation, and 
relationship problems.  On examination, he was noted to have 
good eye contact.  The examiner reported that he was pleasant 
and cooperative with coherent, relevant speech.  Affect was 
appropriate to mood and noted to be neutral.  No suicidal or 
homicidal ideations were noted.  Memory was intact.  
Sensorium was clear.  He was alert and oriented times three.  
Judgment and insight were fair.  The relevant diagnosis was 
PTSD, chronic.  A GAF score of 50 was assigned.   In July 
2000, testing was noted to have shown anxiety and feelings 
hopelessness in the severe range, and moderate depression.  
The examiner noted that the results had increased in severity 
from six weeks earlier.  

In an October 2000 VA treatment record, he was noted to have 
impaired concentration.  He was oriented times four and was 
able to respond appropriately to questions.  His recent 
memory was noted to be rather erratic.  The examiner reported 
that he exhibited problems in carrying out complex task 
instructions, and required prompting and additional time to 
respond.  He noted a marked impairment in processing new 
information, especially when it was unexpected.  The examiner 
stated that he was extremely impaired in responding 
appropriately to supervision and to co-workers on the job.  
He was markedly impaired in being able to follow working 
instructions and in his ability to complete work-related 
tasks in a timely manner.  

The examiner stated that the severity of the veteran's 
symptoms limited his ability to remember and to process work 
procedures and instructions.  He stated that the severe 
emotional lability prevented him from getting along with co-
workers without distracting them or exhibiting behavioral 
extremes.  He noted that the severe PTSD symptoms had been 
present for over 12 consecutive months, were chronic, and had 
an extremely poor prognosis for improvement.  He stated that 
the severity of his chronic problems precluded his ability to 
meet the requirements for competitive employment and that 
vocational rehabilitation was not feasible.  

In a November 2000 VA treatment record, the examiner stated 
that the veteran had been doing fair.  He noted that the 
veteran had been thinking about quitting his job and had 
continued difficulty focusing and concentrating.  

At a travel board hearing before the undersigned Acting 
Veterans Law Judge in December 2002, the veteran testified 
that he worked alone on a night shift.  Transcript at 2 & 5 
(December 2002).  He indicated that he avoided crowds and had 
one friend.  Id. at 3-4.  He stated that he had two children 
whom he did not see.  Id. at 3.  He testified that he had 
sleep difficulty, nightmares at least once per week, and 
avoided talking about Vietnam.  Id. at 7.   VA medical 
records dated late in 2000 were added to the record.

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  A proper rating of the 
veteran's disability contemplates its history, 38 C.F.R. 
§ 4.1, and must be considered from the point of view of a 
veteran working or seeking work.  38 C.F.R. § 4.2. 

The VA Schedule of Ratings for Mental Disorders has been 
amended and redesignated as 38 C.F.R. § 4.130 (2000), 
effective November 7, 1996.  Under the new regulation, the 
evaluation criteria have substantially changed, focusing on 
the individual symptoms as manifested throughout the record, 
rather than on medical opinions characterizing overall social 
and industrial impairment as mild, definite, considerable, 
severe or total. 

Under the current rating criteria of 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (PTSD) (2001), a 100 percent evaluation 
is provided where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent evaluation is provided where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 50 percent evaluation 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
Flattened affect; circumstantial, circumlocutory, or stereo-
type speech; panic attacks more than once a week; difficulty 
in understanding complex commands; impairment of short and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent evaluation is provided for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The new law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, 14 Vet. App. 174 (per curiam order) (holding that 
VA cannot assist in the development of a claim that is not 
well grounded). 

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The record shows that the veteran 
was notified in the November 2000 rating decision of the 
reasons and bases for the decision.  He was further notified 
of this information in the November 2001 statement of the 
case.  The Board concludes that the discussions in the 
November 2000 rating decision and in the statement of the 
case, which were all sent to the veteran, informed him of the 
information and evidence needed to substantiate the claim.  
These actions satisfied VA's notification requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).   Further, 
there has been no argument offered that the VCAA would be 
beneficial to this case although ample opportunity has been 
presented for written argument and recently for argument in 
person at the Board hearing.  See for example Wilkes v. 
Principi, 16 Vet. App. 237, 243 (2002).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  U.S.C.A. §§ 
5102, 5103.  The veteran has not identified any available 
unobtained evidence that might aid his claim.  The veteran 
was afforded an opportunity to present evidence and argument 
in support of his claim, and did so before the undersigned 
Veterans Law Judge.  The actions of the Veterans Law Judge at 
the hearing complied with 38 C.F.R. § 3.103.  In this case, 
the Board finds that VA has done everything reasonably 
possible to assist the veteran.  



Analysis

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such cases, the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Accordingly, the issue is whether a rating in excess of 30 
percent is warranted for PTSD at any time during the appeal 
period.  We conclude that the disorder has not significantly 
changed and to apply staged ratings although the Board finds 
that a higher uniform rating is warranted.  

Initially, the Board notes that GAF scores of 45, 50, and 60 
have been assigned.  Although the GAF score does not fit 
neatly into the rating criteria, the GAF score is evidence, 
which the Court has noted to be of importance.  Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  The GAF is a scale reflecting 
the "psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness." DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  
A GAF score between 31 and 40 is defined as "Some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work . . .).  Id.  
A GAF score between 41 and 50 is defined as "Serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)." Ibid. (Emphasis added.)  See Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) (discussing a GAF score of 
50).  A score of 51-60 indicates moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peer or 
coworkers).  In reaching a determination in this case, the 
Board has considered the whole of the evidence, to include 
the appellant's statements, the assigned GAF scores, and the 
medical opinions, as well as the testimony provided at the 
hearing and his demeanor observed at the hearing.  

The veteran asserts that a higher evaluation is warranted for 
his PTSD.  Essentially, he asserts that he has nightmares, 
flashbacks, difficulty sleeping, anxiety and depression.  

The Board agrees and finds that an evaluation in of 50 
percent is warranted for the veteran's PTSD.  On VA 
examination in July 2000, a chronic sleep impairment was 
noted, his short-term memory was impaired and he was 
moderately depressed.  In June 2000, severe anxiety was 
noted.  In October 2000, he had difficulty understanding 
complex commands.  Thus, the Board finds that the record 
supports a 50 percent disability evaluation for PTSD.  He was 
composed generally throughout the hearing.  However there is 
obvious evidence of an interference with amicable relations 
in the workplace, although he is able to maintain regular 
employment.   

However, an evaluation in excess of 50 percent for PTSD is 
not warranted.  The whole of the record reflects that the 
veteran has maintained hygiene and the ability to 
communicate.  Examiners have determined that he is capable of 
performing daily activities of living.  He has maintained 
orientation and he does not show grossly inappropriate 
behavior.  The Board notes that a GAF score of 45 was 
assigned in May 2000; however, the evidence does not show 
suicidal ideation; obsessional rituals or near-continuous 
panic, or obsessional rituals.  In June 200, the examiner 
specifically stated that his speech was coherent and 
relevant.  No suicidal ideation was noted on VA examination 
in July 2000 or in June 2000.  The July 2000 VA examiner 
specifically stated that the veteran was fully oriented.  
Thus he appears to have benefited from therapy and continues 
to work.   

The veteran is competent to assert that he is worse and the 
rating increase is recognition of a greater disability.  
However, the Board does not ignore conclusions of medical 
professionals that constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding 
that a witness must be competent in order for his statements 
or testimony to be probative as to the facts under 
consideration).  The Board must evaluate medical evidence and 
the veteran's statements, both being probative of the 
severity of his disability.  

Lastly, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) (2002) is in order.  The evidence, as 
noted previously, failed to show that the veteran's PTSD has 
in the past caused, for example, marked interference with his 
employment, or that such has in the past or now requires 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  


ORDER

A 50 percent evaluation for PTSD is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.



_________________________________________________
	Mark J. Swiatek
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




